02/16/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: AF 06-0090


                                       AF 06-0090


                                                                  ORIGINAL
IN THE MATTER OF THE APPOINTMENT
OF MEMBERS TO THE COMMISSION ON
                                                                 ORDER
PRACTICE OF THE SUPREME COURT OF
THE STATE OF MONTANA




      Pursuant to Rule 2A of the Rules for Lawyer Disciplinary Enforcement, the
non-attorney members of the Commission on Practice are appointed by the Court. Patricia
DeVries, a non-attorney member, has resigned.
      The Court thanks Ms. DeVries for her service to the Commission, the Court, and
the people of Montana.
      IT IS ORDERED that Troy McGee is hereby appointed to replace Patricia DeVries,
as a non-attorney member, for a term ending August 31, 2023.
      The Clerk is directed to mail a copy of this Order to the Secretary of State of the
State of Montana for filing, to the State Bar of Montana, to Patricia DeVries, to Troy
McGee, to each member of the Commission on Practice, and to Shelly Smith, Office
Administrator for the Commission on Practice.
      Dated this         day of February, 2022.



                                                             Chief Justice



       FILED
        FEB 1 5 2022
      Bowen Greenwood
    Clerk of Supreme Court
       State of Montana
2